       Case: 3:18-cv-02506-JJH Doc #: 1-2 Filed: 10/30/18 1 of 2. PageID #: 13




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Timothy McGovern,                               :   Case No. 3:18-cv-2506
                                                 :
                       Plaintiff,                :   Judge:
       v.                                        :
                                                 :   NOTICE OF MANUAL FILING
 Lucas County, Ohio et al.,                      :
                                                 :
                        Defendants.              :
                                                 :

        Plaintiff gives notice of the manual filing of a DVD containing three videos showing

many of the events referenced in the Complaint. The videos are titled, “C-01-44 Booking

Counter (fixed) (GB248),” “C-01-48 Bkg West C-D (GB249),” and “C-01-50 Bkg West Hall

(GB251).” The DVD is being filed in support of Plaintiff’s Complaint. This disc is being

manually filed as it is not in a format suitable for electronic filing.




                                                            Respectfully submitted,

                                                            /s/ Adam G. Gerhardstein
                                                            Alphonse A. Gerhardstein (0032053)
                                                            Attorney for Plaintiff
                                                            Jennifer L. Branch (0038893)
                                                            Trial Attorney for Plaintiff
                                                            Adam G. Gerhardstein (0097138)
                                                            Gerhardstein & Branch Co. LPA
                                                            441 Vine Street, Suite 3400
                                                            Cincinnati, Ohio 45202
                                                            Tel (513) 621-9100
                                                            Fax (513) 345-5543
                                                            agerhardstein@gbfirm.com
                                                            jbranch@gbfirm.com
                                                            adamgerhardstein@gbfirm.com
      Case: 3:18-cv-02506-JJH Doc #: 1-2 Filed: 10/30/18 2 of 2. PageID #: 14




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2018 a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

not yet entered an appearance electronically.

                                                      s/ Adam G. Gerhardstein
                                                      Attorney for Plaintiff
